LETTER OF TRANSMITTAL Regarding Interests in NT ALPHA STRATEGIES FUND Tendered Pursuant to the Offer to Purchase Dated January 21, 2011 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS LETTER OF TRANSMITTAL MUST BE RECEIVED BY THE FUND BY, 5:00 P.M., CENTRAL TIME, ON February 22, 2011, UNLESS THE OFFER IS EXTENDED. COMPLETE THIS LETTER OF TRANSMITTAL AND RETURN BY MAIL OR FAX TO: NT ALPHA STRATEGIES FUND c/o The Northern Trust Company P.O. Box 803589 Chicago, IL 60680-3589 Phone: (800) 388-5610 Fax: (312) 849-8440 Ladies and Gentlemen: The undersigned hereby tenders to NT Alpha Strategies Fund, a diversified closed-end management investment company (the "Fund"), the interests (hereinafter the "Interest" or "Interests" as the context requires) in the Fund or portion thereof held by the undersigned, described and specified below, on the terms and conditions set forth in the offer to purchase, dated January 21, 2011 , receipt of which is hereby acknowledged, and in this Letter of Transmittal (which together constitute the "Offer"). THE TENDER AND THIS LETTER OF TRANSMITTAL ARE SUBJECT TO ALL THE TERMS AND CONDITIONS SET FORTH IN THE OFFER, INCLUDING, BUT NOT LIMITED TO, THE ABSOLUTE RIGHT OF THE FUND TO REJECT ANY AND ALL TENDERS DETERMINED BY THE FUND, IN ITS SOLE DISCRETION, NOT TO BE IN THE APPROPRIATE FORM. The undersigned recognizes that under certain circumstances set forth in the Offer, the Fund may not be required to purchase any of the Interests in the Fund or portions thereof tendered hereby. The initial payment of the purchase price for the Interests or portion thereof tendered by the undersigned will be made by check or wire transfer of the funds to the account identified by the undersigned below, as described in Section 6 of the Offer. (Any payment in the form of securities would be made by means of special arrangement with the tendering unitholder in the sole discretion of the Fund.) The undersigned recognizes that the amount of the purchase price for Interests will be based on the unaudited net asset value of the Fund as of March 31, 2011, subject to an extension of the Offer as described in Section 7. All authority herein conferred or agreed to be conferred shall survive the death or incapacity of the undersigned and the obligation of the undersigned hereunder shall be binding on the heirs, personal representatives, successors and assigns of the undersigned.Except as stated in Section 5 of the Offer to Purchase, this tender is irrevocable. PLEASE FAX OR MAIL TO: NT ALPHA STRATEGIES FUND c/o The Northern Trust Company P.O. Box 803589 Chicago, IL 60680-3589 FOR ADDITIONAL INFORMATION: Phone: (800) 388-5610 Fax: (312) 849-8440 PART I – Name and Address Name: Address: Social Security No. or Taxpayer Identification No: Telephone Number:() PART II – Amount of Interest in the Fund Being Tendered: [] Entire amount of units of interest [] Portion of units of interest expressed as a specific dollar value.(if your account balance is reduced to less than $10,000 (the "Required Minimum Balance Number") then you shall be deemed to have tendered the entirety of your interests) $ [] Portion of units of interest in excess of the Required Minimum Balance Number of Units * The undersigned understands and agrees that if the undersigned tenders an amount that would cause the undersigned's capital account balance to fall below the Required Minimum Balance, the undersigned will be deemed to have tendered the entirety of its interest in the Fund. PART III. – PAYMENT Custody A. If the relationship is custody at Northern Trust, proceeds will be deposited in the existing trust account.Please confirm Trust account number. Northern Trust Account Number: Non-Custody B. If the relationship is NOT custody at Northern Trust, at the time of your original application to the Fund, you were offered the opportunity to specify the method by which you would prefer to have the proceeds, from any repurchase of units, paid to you. If you had specified payment via check, then payment of these proceeds will be mailed to your address as currently reflected in the Fund's records, unless you complete the Special Delivery Instructions under PART 4. If you had instead provided wire transfer instructions with your original application, we ask that you confirm the wire instructions below and payment will be made according to these instructions. []
